Citation Nr: 0945521	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to December 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction of the Veteran's claims file was 
later transferred to the Boise, Idaho RO.  

The Board notes that the RO reopened the claim on appeal and 
denied it on a de novo basis, ultimately finding that the 
evidence of record did not support a diagnosis of PTSD.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).

In the present case the Veteran seeks to reopen a previously 
denied claim of service connection for PTSD.  The Board 
recognizes that the Veteran has also been diagnosed with 
various mood disorders, including dysthymia and depressive 
disorder, not otherwise specified.  See 38 C.F.R. § 4.130 
(2009), which classifies mood disorder as including dysthymic 
disorder and depressive disorder.  In this regard, the Board 
notes that the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a claim for service connection for 
PTSD may encompass claims for service connection of any 
mental disability that may reasonably be encompassed by 
several factors, including the claimant's description of the 
claim, the symptoms the claimant describes and the 
information the claimant submits or that the secretary 
obtains in support of the claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).

Unlike Clemons, however, the record in this case shows that a 
mood disorder is the subject of a prior and final rating 
decision in that the RO specifically denied service 
connection for dysthymia in a 1990 rating decision.  As 
noted, the question of whether to reopen a previously denied 
claim is a jurisdictional matter.  See Barnett, supra.  
Accordingly, given that a mood disorder was the subject of a 
prior final decision, the Board finds that this case is 
distinguishable from Clemons, and the Board lacks 
jurisdiction over any claim for dysthymia or other depressive 
disorder.  Barnett, supra.  The Board notes, however, that 
the Veteran is free to file an application to reopen his 
previously denied claim for such disability if he so chooses.  

In a May 2002 statement, the Veteran filed a claim for 
service connection for a back condition.  To date, it does 
not appear to the Board that this claim has been adjudicated.  
Accordingly, this claim is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis that new and 
material evidence had not been received to reopen a 
previously denied claim; the Veteran did not file a notice of 
disagreement within one year of that decision.  

2.  Evidence received since the May 1996 rating decision is 
new, and raises a reasonable possibility of substantiating 
the claim.

3.  The preponderance of the evidence is against finding that 
the Veteran has PTSD related to military service.




CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision denying which denied 
the Veteran's application to reopen a claim for service 
connection of PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the May 
1996 rating decision and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time as they relate to the reopening aspect 
of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board will, therefore, address notice and assistance 
pertaining to the underlying claim of entitlement to service 
connection.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant complete, pre-adjudication 
notice by a letter dated in November 2004.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
notice in accordance with Dingess was provided in a March 
2006 letter and the claim was readjudicated in a December 
2006 Statement of the Case (SOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination and obtained a medical opinion 
as to the etiology of his claimed PTSD.  The examiner 
conducted a thorough clinical evaluation and interview, as 
well as psychological testing, and provided a thorough 
rationale for all conclusions.  Therefore, the Board finds 
the report of this examination to be adequate on which to 
evaluate the claim.  All known and available records relevant 
to the issue on appeal have also been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

A November 2008 VA examination report references the fact 
that the Veteran is receiving Social Security Administration 
(SSA) disability benefits for disability resulting from a 
1980 industrial accident.  Where VA has actual notice of the 
existence of records held by SSA, which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, (1992).  The claim on appeal is for PTSD due to several 
in-service stressors; thus, as the Veteran has specifically 
indicated that his SSA claim was related to injuries 
sustained in a post-service accident, the SSA records are not 
relevant to the current appeal and VA need not obtain them.  
Id.; Quartuccio, 16 Vet. App. at 187; see also 38 C.F.R. § 
3.159(c)(2). 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

New and Material Evidence: PTSD

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The record reflects that the Veteran's claim of entitlement 
to service connection for PTSD was denied by a rating 
decision dated in May 1996, because new and material evidence 
showing a diagnosis of PTSD had not been received.  The 
Veteran was notified of this decision and did not appeal it; 
thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  At the time of this 
rating decision, the evidence of record consisted of the 
Veteran's service treatment records, several VA examination 
reports and private medical records pertaining to a back 
disability.  The evidence showed a diagnosis of dysthymia 
(depression), not PTSD.

With respect to the Veteran's application to reopen the claim 
of service connection for PTSD, new and material evidence has 
been received.  In particular, the Board notes that the 
Veteran has been diagnosed as having PTSD by a VA social 
worker.  Accordingly, as this evidence relates to previously 
unestablished fact of a diagnosis of PTSD necessary to 
substantiate this claim, the claim is thus reopened.  To this 
extent only is the claim allowed.  The underlying claim of 
service connection is addressed below.

Underlying Claim for Service Connection of PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred PTSD as the result of 
exposure to several in-service stressors.  His personnel 
records confirm that he served in Vietnam from May 1967 to 
May 1968 and the alleged incidents comprising his claimed 
stressors appear to have been corroborated.  Specifically, it 
appears that his unit came under attack on several occasions 
while he may have been present.  Thus, resolution of this 
claim depends not on verification of the Veteran's claimed 
stressors, but rather the presence of a diagnosis of PTSD.   

At the outset of this discussion, the Board notes that 
service treatment records document no psychiatric complaints 
or diagnosis of PTSD.  His separation examination, dated in 
December 1973, notes a normal psychiatric clinical evaluation 
at discharge

A review of the Veteran's claims files reveals that the first 
clinical evidence related to PTSD is dated in January 2003.  
At this time, the Veteran complained of recurrent insomnia 
due to intrusive dreams of combat.  At this time an 
impression of "[i]ntrusive dreams consistent with PTSD" was 
assessed by a doctor.   In June 2004 the Veteran tested 
positive for a PTSD screen administered by a nurse.  In 
September 2004, the Veteran endorsed PTSD symptoms to a 
social worker.  Following this time, the Veteran was assessed 
as having PTSD by a social worker and participated in 
outpatient treatment.  

It is noted that the Veteran received an apparent DSM-IV 
diagnosis from a nurse/social worker.  See September 2006 BHS 
trauma recovery assessment.  This diagnosis was not based 
upon a review of the claims file, but rather the Veteran's 
reported history.  It was noted that the Veteran appeared to 
be a reliable historian to the nurse/social worker.  

In November 2008 the Veteran was afforded a VA examination to 
address the question of whether he had PTSD, and if so, 
whether his claimed stressors resulted in this disorder.  The 
examiner noted that the claims file and medical file were 
extensively reviewed prior to the interview.  The examiner 
noted that the evaluation procedures were explained to the 
Veteran and that the Veteran understood the purpose of the 
examination.  Significantly, the examiner noted that on the 
basis of the internal inconsistency of the information and 
history as well as on the basis of psychological testing, 
that the Veteran was not thought to be a reliable informant 
for current purposes.  

The examiner, a psychologist, explained that due to marked 
inconsistencies between the Veteran's self-report and 
material contained within the claims file and medical record, 
that the Veteran was not considered to be a reliable 
informant.  He noted further that psychological testing was 
of little assistance because of the Veteran's marked pattern 
of extreme over-reporting of symptoms and report of 
combinations of symptoms that were unusual in bona fide 
clinical patents, but common in those attempting to feign the 
presence of a major mental disorder.  For example, he noted 
that although the Veteran did report symptoms of PTSD, he 
also reported symptoms of many other psychiatric disorders, 
as well as some extremely unusual symptoms such as the 
presence of an invisible mule named "Zeke."  The examiner 
found the Veteran simply not credible on many points, 
including providing an inaccurate picture of his post-service 
medical history.  For example, the examiner noted that his 
medical records suggest a long-standing and considerably more 
serious problem with alcohol than he had portrayed to the 
examiner.  Ultimately, the examiner assessed opioid 
dependence, continuous, marijuana abuse, depressive disorder, 
not otherwise specified, history of alcohol dependence, rule 
out cognitive disorder not otherwise specified of uncertain 
etiology, and rule out malingering for a secondary gain on 
aspects of psychiatric complaints.  

As noted above, the question of corroboration of the 
Veteran's stressors has been resolved in favor of the 
Veteran; the ultimate question is whether the preponderance 
of the evidence supports a finding of a diagnosis of PTSD.  
As such, resolution of this issue depends on resolving the 
opinion of the November 2008 examiner with the Veteran's VA 
records, which contain impressions of PTSD.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
However, the probative value of a medical opinion is also 
based on the scope of the examination or review, as well as 
the relative merits of the expert's qualifications and 
analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board notes, however, that the absence of claims 
file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Board finds the report of the November 2008 psychological 
evaluation to be the most probative evidence of record as to 
whether the Veteran has PTSD due to service.  The opinion was 
thorough and took into account the results of both a clinical 
interview and psychological testing, as well as a complete 
review of the claims folder and documented medical history.  
Although there appears to be a DSM-IV diagnosis of PTSD 
rendered by a nurse/social worker, as shown in the 
aforementioned September 2006 assessment, the Board finds 
that this evidence is substantially outweighed by the opinion 
offered by the psychologist.  Not only is a psychologist more 
qualified than a nurse/social worker in this regard, the 
opinion of the nurse/social worker was based on the 
assumption that the Veteran was a reliable historian and was 
providing an accurate picture as to the current nature and 
severity of his symptoms.  As noted, the psychologist 
provided substantial rationale, supported by the results of 
psychologist testing and references to his documented medical 
history, which demonstrated the contrary.  Accordingly, the 
Board finds that the greater weight of probative evidence is 
against finding that the Veteran has PTSD.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, without a competent and credible 
diagnosis of PTSD, there may be no service connection for the 
claimed disability.  

In this regard, the Board has considered the Veteran's lay 
assertions in support of his claim.  However, given the 
thorough and detailed rationale provided by the VA 
psychologist with respect to the Veteran's credibility, the 
Board finds the Veteran's own report as to the current nature 
and severity of his symptoms to be without credibility.

In reaching this conclusion the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  Specifically, in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Thus, the Veteran's exposure to combat 
serves to help him establish that he experienced stressful 
events in service so as to potentially satisfy the criteria 
for a diagnosis of PTSD, it does not help with respect to his 
report as to the current nature and severity of his symptoms.  

As discussed, the VA examiner explained in detail that 
psychological testing revealed a marked pattern of extreme 
over-reporting of symptoms and report of combinations of 
symptoms that were unusual in bona fide clinical patents, but 
common in those attempting to feign the presence of a major 
mental disorder.  The examiner also explained that, although 
the Veteran did report symptoms of PTSD, he also reported 
symptoms of many other psychiatric disorders, which he 
believed to be further evidence of the Veteran's 
unreliability.  Citing to his post-service documented medical 
history, the examiner also explained that the Veteran was not 
accurately reporting several aspects of that history.

Accordingly, the Board concludes that the preponderance of 
the credible and probative evidence is against the Veteran's 
claim for service connection of PTSD.  The benefit-of-the-
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD; to this extent 
only the appeal is granted.

Entitlement to service connection for PTSD is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


